Doerr, J. P., and Green J. (dissenting).
We dissent. The trial court properly denied defendant’s motion to set aside the verdict on a motion pursuant to CPLR 4404 (a). From the evidence presented, the jury could have rationally concluded that defendant was negligent regardless of how the sign was knocked down. The jury could also have found that the lack of concrete contributed to the sign’s being down.
Proximate cause is an elusive concept and ultimately depends on the precise factual pattern of the individual case (Derdiarian v Felix Contr. Corp., 51 NY2d 308, 314-315, rearg denied 52 NY2d 784). It is axiomatic that there can be more than one proximate cause of a given harm. Because of the unique nature of the causation inquiry in each case, it is generally for the finder of fact to determine the issue of proximate cause (Sinsel v Lyons, 168 AD2d 902). Accordingly, we would vote to affirm. (Appeals from Order of Supreme Court, Erie County, Doyle, J. — Set Aside Verdict.) Present— Doerr, J. P., Boomer, Green, Pine and Balio, JJ.